         Case 1:17-cv-02679-TNM Document 31 Filed 10/12/18 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF
 MASSACHUSETTS et al.,

                       Plaintiffs,
                                                    Case No. 1:17-cv-02679 (TNM)
                       v.

 UNITED STATES DEPARTMENT OF
 EDUCATION et al.,
                   Defendants.


                                            ORDER

       Upon consideration of the Defendants’ Motion to Dismiss Plaintiffs’ Amended

Complaint, the pleadings, relevant law, and related legal memoranda in opposition and in

support, for the reasons set forth in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the Defendants’ Motion is GRANTED and the Plaintiffs’ Amended

Complaint is DISMISSED.

       SO ORDERED.

       This is a final, appealable Order.
                                                                       2018.10.12
                                                                       16:01:49 -04'00'
Dated: October 12, 2018                            TREVOR N. MCFADDEN
                                                   United States District Judge
